Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-11, 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,703,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the features below is disclosed in patent ‘584.
Regarding claims 1, 11 and 16 patent’584 discloses
 	Obtaining first image data representative of one or more surfaces of an unrecognized object located at a start location (note claim 10; 
 	Deriving an initial minimum viable region (MVR) based on the first image data, wherein the initial MVR represents an initial estimate of one of the surfaces of the unrecognized object (note claim 1); 
 	Implementing operations for initially displacing the unrecognized object according to a predetermined direction and a predetermined distance (note claim 1; 
 	Obtaining second image data representing the unrecognized object after the initial displacement (note claim 1);
 	Identifying exposed edges depicted in the second image data, wherein the exposed edges represent estimated boundaries of the surface depicted in the second image data (note claim 1); 
 	Evaluating the initial MVR based on the exposed edges in the second image data; 
Generating a finalized MVR based on evaluating the MVR (claim 1);
 	Implementing operations for performing a task for the unrecognized object after the initial displacement (claim 1); and 
 	Creating new registration data while implementing the task, wherein the new registration data represents a new record for the unrecognized object, wherein the new registration data includes the finalized MVR (claim 1).

Regarding claims 10, 15 and 20 patent ‘584 discloses,
	Generating a positioning plan for placing an end-effector over a grip location within the initial MVR (note claim 11);
 	 Obtaining an intermediate image data after generating the positioning commands (note claim 11); 
 	Identifying an accessory occlusion portion in the intermediate image data, wherein the accessory occlusion portion represents a portion of the intermediate image data that depicts a predetermined pattern corresponding to untracked accessories associated with the end-effector and/or a robotic arm attached to the end-effector (note claim 11); and 
  	Generating an adjustment plan based on the identification of the accessory occlusion portion, wherein the adjustment plan is for removing the end-effector to one or more locations away from the grip location and then re-placing the end-effector over the grip location (note claim 11).

Allowable Subject Matter
Claims 2-9, 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2, 4, 5, 12-14 and 17-19.
Regarding claims 2, 12 and 17
Prior art could not be found for the features identifying a clear edge among the exposed edges in the second image data, wherein the clear edge represents an object edge not 

Regarding claim 4, 13 and 18
Prior art could not be found for the features evaluating the initial MVR includes detecting an expected condition when one or more portions and/or the exposed edges of the second image data match corresponding portions of the initial MVR; and generating the finalized MVR includes determining the initial MVR as the finalized MVR based on the expected condition.  These feature in combination with other features could not be found in the prior art.

Regarding claim 5, 14 and 19
Prior art could not be found for the features evaluating the initial MVR includes detecting an unexpected condition when one or more portions and/or the exposed edges of the second image data fail to match corresponding portions of the initial MVR; and generating the finalized MVR includes adjusting the initial MVR using the first image data according to the one or more portions and/or the exposed edges of the second image data.  These features in combination with other features could not be found in the prior art.  Claims 6-9 depend on claim 5.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
April 8, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664